DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 1 October 2020 has been entered.  Claims 1, 4, 6 – 8, and 9 – 18 remain pending in the application.  Claims 10 – 18 were previously withdrawn from consideration.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 6 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takihara (US 2013/0210957 A1) in view of Juodkazis (WO 2015/031956 A1).  The rejections of claims 6 – 8 further rely upon Buschow (Encyclopedia of Materials – Science and Technology, Volumes 1-11 – Polyurethanes in Biomedical Engineering) as an evidentiary disclosure.
Regarding claim 1, Takihara discloses a synthetic polymer film having a surface which has a plurality of raised portions (“layer” 12 having a surface which has a “nano concave-convex structure”: e.g. Fig. 1(a), 1(b); ¶¶ [0019] – [0109], [0134] – [0143]), wherein: 
	a two-dimensional size of the plurality of raised portions is in a range of, e.g., 380 nm or less when viewed in a normal direction of the synthetic polymer film (“spacing” w1 between “center points” 13a of “convex portions” 13 has “a size equal to or less than the wavelength of the visible light”, defined as “380 to 700 nm”: e.g. Fig. 1(a), 1(b); ¶ [0092]); 
	the synthetic polymer film includes a fluorine element in such a profile that a fluorine content is not constant in a thickness direction but is higher in a first portion closer to the plurality of raised portions than in a second portion farther from the plurality of raised portions (“monomer with a low surface energy” is “eccentrically located” in the direction of the aforementioned “center points” 13a as a result of phase separation during curing: e.g. ¶¶ [0019], [0030], [0035], [0089]); 
	the first portion includes a portion that is formed from a first photocurable resin including a fluorine-containing acrylic resin (as resulting from the phase separation of an “activation energy ray-curable resin composition”, wherein a “fluorine (meth)acrylate (B)” and, optionally, a “fluorine (meth)acrylate (C)” comprised therein is that “eccentrically located” in the “center points” 13a, the “activation energy ray” being, e.g. ultraviolet, visible, or infrared rays: e.g. ¶¶ [0020] – [0024], [0033] – [0035], [0050] – [0073], [0078]) and a resin which includes an acryloyl group (as resulting from curing of a “multifunctional monomer (A)” and/or a “monomer (D)” in the “activation energy ray-curable resin composition”, examples of both the “multifunctional monomer (A)” and the “monomer (D)” having an acryloyl group: e.g. ¶¶ [0020] – [0024], [0033] – [0049]), and 
	the second portion includes a portion that is formed from a second photocurable resin (as resulting from the phase separation of the “activation energy ray-curable resin composition”, wherein the “multifunctional monomer (A)” is that which separates from the “fluorine (meth)acrylate (B)” which is “eccentrically located” in the “center points” 13a: e.g. ¶¶ [0020] – [0024], [0033] – [0049], [0078]).
	With respect to how the resins are comprised in the first and second portions as noted previously, Takihara discloses the first photocurable resin is “eccentrically located” in the first portion (e.g. ¶¶ [0019], [0030], [0035], [0089]).  Furthermore, Takihara requires compatibility between the “multifunctional 
	Although Takihara is not specific as to the surface having a microbicidal effect, this feature would have been obvious in view of Juodkazis.
	Juodkazis discloses a synthetic polymer film having a surface which has a plurality of raised portions, wherein a two-dimensional size of the plurality of raised portions is in a range of, e.g., less than 500 nm when viewed in a normal direction of the synthetic polymer film, the surface having microbicidal effects (e.g. ¶¶ [0009], [0010], [0030], [0031], [0035] – [0037], [0041], [0042], [0049]).  More specifically, in an embodiment, Juodkazis discloses the raised portions have a center-to-center distance in the range of 300 nm to 500 nm (e.g. ¶ [0037]).  Accordingly, for two raised portions placed as far apart as possible within this range, it follows the two-dimensional size is less than 500 nm.  This is further supported in view of Juodkazis’ description of the raised portions having a diameter at “half maximum height” broadly in the range of 20 nm to 300 nm (e.g. ¶ [0035]).
	Juodkazis discloses the microbicidal effects of such raised portions is advantageous for improving sanitation and reducing disease transmission via surfaces subject to touch (e.g. ¶¶ [0007], [0008]).  Takihara’s synthetic polymer film repels water and/or oil while also resisting abrasion, and the synthetic polymer film may be used with various electronic displays as a front plate (e.g. ¶¶ [0018], [0019], [0025], [0030], [0031], [0050], [0051], [0054], [0062], [0063], [0089], [0093], [0104], [0106], [0107]), i.e. the plurality of raised portions present a surface exposed for microbes to contact.  In view of the similarity in the structures Takihara and Juodkazis respectively disclose, one of ordinary skill in the art would have reason to consider Juodkazis’ disclosure as a means to improve the synthetic polymer film Takahashi discloses.

	Regarding claim 4, in addition to the limitations of claim 1, the phase separation Takihara discloses occurs as a result of a difference in the surface free energy of the first and second photocurable resins (e.g. ¶¶ [0018] – [0022], [0034], [0035], [0037], [0038], [0062], [0089]).  The fact Takihara’s phase separation occurs as a result of curing monomers which are compatible and mixed together prior to curing (e.g. ¶¶ [0022], [0034], [0035], [0051], [0052], [0054], [0055], [0063]) implies a diffusion of the first and second photocurable resins occurs as curing takes place to effect the phase separation, and thus the formation of a continuous variation in the fluorine content in the thickness direction as the second photocurable resin, at least for the exemplary species thereof recited, do not contain fluorine (e.g. ¶¶ [0036] – [0049]) unlike the first photocurable resin (e.g. ¶¶ [0050] – [0073]).
	Regarding claim 6, in addition to the limitations of claim 1, the phase separation Takihara discloses occurs as a result of a difference in the surface free energy of the first and second photocurable resins (e.g. ¶¶ [0018] – [0022], [0034], [0035], [0037], [0038], [0062], [0089]).  The fact Takihara’s phase separation occurs as a result of curing monomers which are compatible and mixed together prior to curing (e.g. ¶¶ [0022], [0034], [0035], [0051], [0052], [0054], [0055], [0063]) implies a diffusion of the first and second photocurable resins occurs as curing takes place to effect the phase separation, and thus the formation of a continuous variation in the nitrogen content in the thickness direction as the second photocurable resin, at least for the exemplary species thereof recited, which contain nitrogen (e.g. ¶¶ [0036] – [0049]) unlike the first photocurable resin (e.g. ¶¶ [0050] – [0073]).
	Regarding claim 7, although Takihara is not specific as to the synthetic polymer film including, at a surface opposite to the surface, a nitrogen element which is not a constituent of a tertiary amine in the proportion of not less than 0.430 at%, Takihara discloses the second portion comprises a second photocurable resin, e.g. resulting from the curing of a urethane (meth)acrylate (e.g. ¶¶ [0042], [0047]) and therefore contain a nitrogen element which is not a constituent of a tertiary amine (urethanes are defined by the linkage –NHCOO– in the main chain: Buschow, e.g. p. 7747).  In particular, within the urethane 
	One of ordinary skill in the art would have appreciated the proportion of the nitrogen element at a surface opposite to the surface with the raised portions would therefore have depended on the particular urethane (meth)acrylate selected.  Because of the hydrogen bonding between the hydrogen atom on the nitrogen and the oxygen in the carbonyl group in the urethane linkage inter alia locations for hydrogen bonding (Buschow: e.g. p. 7749), it is observed that the nitrogen content has an effect on the mechanical properties of the synthetic polymer film, in particular where a higher nitrogen content (i.e. a higher number of urethane linkages) would impart a higher strength due to the increased availability for hydrogen bonding (as Buschow also suggests as a property of the hydrogen bonding: e.g. p. 7749).  Takihara desires a particular modulus for the synthetic polymer film as a result of including the urethane (meth)acrylate as the “multifunctional monomer (A)” in order to attain needed hardness and abrasion resistance (e.g. ¶¶ [0039], [0040], [0049]), which would have motivated one of ordinary skill to determine an appropriate urethane (meth)acrylate for the synthetic polymer film, and therefore by extension a suitable proportion of a nitrogen element.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide Takihara’s surface opposite to the surface (with the raised portions) with a nitrogen element exclusive of one which is a constituent of a tertiary amine in a proportion of not less than 0.430 at% in order to provide the synthetic polymer film with the appropriate modulus.
	Regarding claim 8, although Takihara is not specific as to the synthetic polymer film including, at a surface opposite to the surface, a nitrogen element which is not a constituent of a tertiary amine in the proportion of not less than 1.035 at%, Takihara discloses the second portion comprises a second photocurable resin, e.g. resulting from the curing of a urethane (meth)acrylate (e.g. ¶¶ [0042], [0047]) and therefore contain a nitrogen element which is not a constituent of a tertiary amine (urethanes are defined by the linkage –NHCOO– in the main chain: Buschow, e.g. p. 7747).  In particular, within the urethane 
	One of ordinary skill in the art would have appreciated the proportion of the nitrogen element at a surface opposite to the surface with the raised portions would therefore have depended on the particular urethane (meth)acrylate selected.  Because of the hydrogen bonding between the hydrogen atom on the nitrogen and the oxygen in the carbonyl group in the urethane linkage inter alia locations for hydrogen bonding (Buschow: e.g. p. 7749), it is observed that the nitrogen content has an effect on the mechanical properties of the synthetic polymer film, in particular where a higher nitrogen content (i.e. a higher number of urethane linkages) would impart a higher strength due to the increased availability for hydrogen bonding (as Buschow also suggests as a property of the hydrogen bonding: e.g. p. 7749).  Takihara desires a particular modulus for the synthetic polymer film as a result of including the urethane (meth)acrylate as the “multifunctional monomer (A)” in order to attain needed hardness and abrasion resistance (e.g. ¶¶ [0039], [0040], [0049]), which would have motivated one of ordinary skill to determine an appropriate polyurethane for the synthetic polymer film, and therefore by extension a suitable proportion of a nitrogen element.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide Takihara’s surface opposite to the surface (with the raised portions) with a nitrogen element exclusive of one which is a constituent of a tertiary amine in a proportion of not less than 1.035 at% in order to provide the synthetic polymer film with the appropriate modulus.
	Regarding claim 9, in addition to the limitations of claim 1, Takihara discloses the synthetic polymer film includes a urethane acrylate structure (e.g. ¶¶ [0042], [0047]).
	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takihara and Juodkazis as applied to claim 1 above, and further in view of Kim (US 2013/0071646 A1).  These rejections are presented as alternatives to the rejections of claims 4 and 6 above in view of Takihara and Juodkazis alone.
Regarding claim 4, in addition to the limitations of claim 1, the phase separation Takihara discloses occurs as a result of a difference in the surface free energy of the first and second photocurable resins (e.g. ¶¶ [0018] – [0022], [0034], [0035], [0037], [0038], [0062], [0089]).  The fact Takihara’s phase separation occurs as a result of curing monomers which are compatible and mixed together prior to curing (e.g. ¶¶ [0022], [0034], [0035], [0051], [0052], [0054], [0055], [0063]) implies a diffusion of the first and second photocurable resins occurs as curing takes place to effect the phase separation, and thus the formation of a continuous variation in the fluorine content in the thickness direction as the second photocurable resin, at least for the exemplary species thereof recited, do not contain fluorine (e.g. ¶¶ [0036] – [0049]) unlike the first photocurable resin (e.g. ¶¶ [0050] – [0073]).
	Kim confirms the result of phase separation according to a property such as surface energy, wherein the result is a smooth phase separation, and suggests an advantage thereto of increase delamination resistance in an anti-reflection film created by phase separation (e.g. ¶¶ [0040], [0045]).  Takihara’s synthetic polymer film has, among other things, use as an anti-reflection film (e.g. ¶¶ [0091] – [0093], [0104], [0106], [0107], [0134]).
	Accordingly, it would have been obvious to configure the fluorine content to continuously vary in the thickness direction, the motivation being to increase the delamination resistance of the first and second portions.
	Regarding claim 6, in addition to the limitations of claim 1, the phase separation Takihara discloses occurs as a result of a difference in the surface free energy of the first and second photocurable resins (e.g. ¶¶ [0018] – [0022], [0034], [0035], [0037], [0038], [0062], [0089]).  The fact Takihara’s phase separation occurs as a result of curing monomers which are compatible and mixed together prior to curing (e.g. ¶¶ [0022], [0034], [0035], [0051], [0052], [0054], [0055], [0063]) implies a diffusion of the first and second photocurable resins occurs as curing takes place to effect the phase separation, and thus the formation of a continuous variation in the nitrogen content in the thickness direction as the second photocurable resin, at least for the exemplary species thereof recited, which contain nitrogen (e.g. ¶¶ [0036] – [0049]) unlike the first photocurable resin (e.g. ¶¶ [0050] – [0073]).
	Kim confirms the result of phase separation according to a property such as surface energy, wherein the result is a smooth phase separation, and suggests an advantage thereto of increase 
	Accordingly, it would have been obvious to configure the fluorine content to continuously vary in the thickness direction, the motivation being to increase the delamination resistance of the first and second portions.

Response to Arguments
Applicant’s arguments, see p. 5, filed 1 October 2020, with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  These rejections have been withdrawn. 
	Applicant’s arguments, see pp. 6 – 11, filed 1 October 2020, with respect to the rejection of claims 1 – 9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takihara as a new primary disclosure.  Applicant contends the further requirement of claim 1 to have first and second portions as recited, notably respectively having first and second photocurable resins, defines a patentable feature over the previously cited art, namely Takahashi (US 2011/0128629 A1).  Newly cited Takihara discloses synthetic polymer films having first and second portions as claimed, which namely form as a result of phase separation created as curing of monomers for the first and second photocurable resins occurs.  Juodkazis is relied upon as a secondary disclosure for a microbicidal effect of raised portions similar to those Takihara discloses.
	Accordingly, the new grounds of rejection is made in view of Takihara and Juodkazis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356.  The examiner can normally be reached on Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783